Citation Nr: 1633447	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-33 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine arthritis, including as secondary to bilateral shoulder disorder.

2.  Entitlement to service connection for right (major) shoulder disorder..

3.  Entitlement to service connection for left (minor) shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1980, and from September 1981 to September 1998. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied the neck claim and reopened the shoulder claim for adjudication on a secondary service connection basis and denied it.

In November 2015 the Veteran testified at a Board Hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  At the Veteran's request, the undersigned held the record of the hearing open for 60 days for submission of additional medical. Which was received in January 2016 under waiver of initial RO review and consideration.  Thus, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for cervical spine and left (minor) shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no currently diagnosed right shoulder disorder.

CONCLUSION OF LAW

The requirements for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the March 2010 rating decision, via an April 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA has complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA records, to include Compensation and Pension examination reports, and non-VA treatment records are in the claims file.  Further, as noted in the Introduction, the undersigned held the record of the hearing open for the receipt of additional evidence under waiver of initial RO review and consideration.  Neither the Veteran nor his representative asserts that there are any additional records to be obtained.  The Board notes that the Veteran was not afforded a VA examination in conjunction with the adjudication of the claim.  Nonetheless, the Board finds no prejudice.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, an examination was conducted in May 2008.  There is no showing that it is inadequate.  

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service treatment records are entirely negative for any entries related to complaints, findings or treatment for a right shoulder disorder.  On his February 1998 Report of Medical History for his physical examination for retirement, the Veteran did not indicate any prior history of complaints related to the right shoulder or treatment.  The February 1998 Report of Medical Examination For Retirement reflects that his upper extremities were assessed as normal, and his chest X-ray was read as negative.  (04/18/2014 VBMS-STR5-Medical, pp. 9-11)
In his written submissions, the Veteran conceded that he did not report or seek treatment for a shoulder disorder.  His MOS in active service was tracked wheel vehicle repairman, an MOS which entailed heavy lifting and, per the Veteran, working in awkward positions.  The Veteran testified at the hearing that he noticed stiffness, pain, and other symptoms in active service, but he thought it was just routine pain.  He took Ibuprofen for it; but-in hindsight, he now believes that the Ibuprofen may have masked an underlying disorder.  He now opines that any shoulder disorder is due to the wear and tear of the demands of his work in service.

Post-service, a shoulder examination was conducted in May 2008.  No right shoulder pathology was noted.  (05/23/2008 VBMS-VA Examination, pp. 7-12).  The Veteran's VA treatment records note his complaints of neck pain that radiate to the left shoulder.  There were no complaints of right shoulder involvement.  (07/28/2009 VBMS-Medical Treatment-Government Facility, p. 2)  The private records note a diagnosis of a partial thickness tear of the left supraspinous tendon and impingement syndrome (12/19/2013 VBMS-Medical Treatment-Non-Government Facility, pp. 7-8), as well as mild degenerative joint disease of the left acromioclavicular and glenohumeral joints.  (11/15/2013 VVA-CAPRI2, pp. 2-3)  

In sum, there is no objective showing of any chronic right shoulder disability at any time during the appeal period.  

The first requirement for service connection is that there must be evidence of a currently diagnosed disorder with which to associate pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran asserts that any shoulder pain pre-dated his service in Southwest Asia.  Thus, there is no potential issue of pain due to an undiagnosed illness.  See 38 C.F.R. § 3.317.  In the absence of evidence of a diagnosed disorder at any time between when the Veteran filed his claim to date, there is no factual basis for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In light of the above, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for right (major) shoulder disorder is denied.

REMAND

There is evidence of a cervical spine disorder, to include cervical arthritis, and the Veteran testified at the hearing that he experienced symptoms of both his neck and left shoulder during his active service.  The May 2008 VA examination 
diagnosed left shoulder bursitis.  Hence, the Board finds that the low threshold for a VA examination has been triggered as to these claims.  See 38 C.F.R. § 3.159(a)(2); McLendon, 20 Vet. App. 79, 83.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records generated since the Statement of the Case (SOC) are obtained and added to the claims file.

2.  Regardless of whether additional records are obtained, the AOJ shall arrange an examination of the Veteran by an appropriate examiner.  Ask the examiner to opine on the following questions:

Is there is at least a 50-percent probability that any diagnosed cervical spine disorder had its onset in active service, or is otherwise causally connected to active service?  Is there is at least a 50-percent probability that any diagnosed left shoulder disorder had its onset in active service, or is otherwise causally connected to active service?

If the answer to the question related to the cervical spine is affirmative, and the answer to the shoulder question above is negative, then is there is at least a 50-percent probability that the left shoulder disorder is due to the cervical spine disorder?  If not, is there is at least a 50-percent probability that the cervical spine disorder aggravates-that is, chronically worsens, the left shoulder disorder?  If so, please provide a baseline for any degree of aggravation in terms of percentage.

A comprehensive rationale for all opinions rendered must be provided.  If the requested opinion cannot be provided, an explanation as to why not must be provided, to include what additional information would be needed in order to render the requested opinion.

3.  After all of the above is complete, re-adjudicate the issues considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


